 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   LAMAR McKNIGHT,                            Case No. 2:18-cv-10749-AG (AFM)
12
                         Petitioner,
                                                ORDER ACCEPTING FINDINGS
13          v.
                                                AND RECOMMENDATIONS OF
14   JOSIE GASTELO, Warden,                     UNITED STATES MAGISTRATE
                                                JUDGE
15
                         Respondent.
16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of
18   Habeas Corpus, records on file and the Report and Recommendation of United States
19   Magistrate Judge. The time for filing Objections to the Report and Recommendation
20   has passed and no Objections have been received. The Court accepts the findings
21   and recommendations of the Magistrate Judge.
22         IT IS HEREBY ORDERED that (1) the Petition for Writ of Habeas Corpus is
23   denied; and (2) Judgment shall be entered dismissing the action with prejudice.
24

25   DATED: November 11, 2019
26                                         ____________________________________
                                                   ANDREW J. GUILFORD
27                                           UNITED STATES DISTRICT JUDGE
28
